Case 4:18-cv-10481-MFL-APP ECF No. 41, PageID.250 Filed 05/13/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

CHARLES EARL WATSON, III,

      Plaintiff,                          Case No. 4:18-cv-10481

v                                         HON. MATTHEW F. LEITMAN

TANNISCHA MCCALLUM, SEAN                  MAG. ANTHONY P. PATTI
DORSEY, CLYDE LEWIS, JAMES
ABRIEL, BRANDON WESTBROOK
and JOSEPH OBI

      Defendants.


Solomon M. Radner (P73653)               Kristin Heyse (P64353)
Madeline Sinkovich (P82846)              Assistant Attorney General
Johnson Law, PLC                         Attorney for Defendants
Attorney for Plaintiff                   Michigan Dept. of Attorney General
535 Griswold Ave., Suite 2600            MDOC Division
Detroit, MI 48226                        P.O. Box 30217
(313) 324-8300                           Lansing, MI 48909
msinkovich@venjohnsonlaw.com             (517) 335-3055
sradner@venjohnsonlaw.com                heysek@michigan.gov


                                                                              /

       STIPULATION AND ORDER TO EXTEND DEADLINE FOR
            DEFENDANTS TO RESPOND TO DISCOVERY

      Plaintiff, Charles Earl Watson, III, and Michigan Department of

Corrections (MDOC) Defendants, Tannischa McCallum, Sean Dorsey, Clyde

Lewis, James Abriel, and Joseph Obi, through their respective counsel, stipulate

to extend MDOC Defendants’ respective deadlines for responding to Plaintiff’s

First Request for Interrogatories and Production of Documents (served April 15,
 Case 4:18-cv-10481-MFL-APP ECF No. 41, PageID.251 Filed 05/13/21 Page 2 of 2



2021). Defendants may delay filing their response to the discovery requests until

June 14, 2021.

Stipulated to by:


/s/Solomon M. Radner (w/consent)                   /s/ Kristin M. Heyse
Solomon M. Radner (P73653)                         Kristin M. Heyse (P64353)
Attorney for Plaintiff                             Attorney for Defendants



Dated: May 12, 2021                               Dated: May 12, 2021


      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: May 13, 2021




                                        2
